         Case 3:20-cv-05906-TSZ Document 5 Filed 09/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8
       GRUMP VENTURES LLC,
 9                                                       NO. 3:20-cv-05906
                                  Plaintiff,
10
              v.                                         ORDER GRANTING
11
                                                         INTERVENTION TO HOOD CANAL
12     MASON COUNTY,                                     GRAVEL MINE OPPOSITION
                                                         ASSOCIATION
13                                Defendant.
14          Pursuant to the Stipulation of the parties, the Court hereby grants leave to Hood Canal Gravel
15
     Mine Opposition Association (HCGMOA) to intervene in this action as an intervenor-defendant.
16
            Dated this _14th_ day of _September_, 2020.
17

18
19

20
                                                  A
                                                  Marsha J. Pechman
21                                                United States Senior District Judge

22

23   Presented by:
     s/David A. Bricklin, WSBA No. 7583
24
     Bricklin & Newman, LLP
25

26



      ORDER GRANTING INTERVENTION TO HOOD CANAL GRAVEL MINE
      OPPOSITION ASSOCIATION, No. 3:20-cv-05906- 1
